Exhibit 21 COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of March30, 2007 Name Jurisdiction of Organization AdvanceMed Corporation Virginia Alliance-One Services, Inc. Delaware ASL Automated (Thailand) Ltd. Thailand ASL Automated Services (Thailand) Ltd. Thailand Automated Systems (HK) Limited Hong Kong Beijing CSA Computer Sciences Technology Company Limited The People’s Republic of China Century Capital Services Corporation Nevada Century Corporation Nevada Century Credit Corporation Nevada Century Leasing Corporation Nevada Computer Sciences Canada Inc. Canada Computer Sciences Corporation India Private Limited India Computer Sciences Corporation CSCEcuador S.A. Ecuador Computer Sciences España, S.A. Spain Computer Sciences Parsons L.L.C. Oklahoma Computer Sciences Raytheon (Partnership) Florida Computer Systems Advisers (M)Bhd Malaysia Continental Grand, Limited Partnership Nevada CSA Automated (Macau) Limited Macau CSA Automated Private Limited Singapore CSA MSC Sdn Bhd Malaysia CSA Private Limited Singapore CSA (PRC) Company Limited Hong Kong CSC Airline Solutions A/S Denmark CSC Airline Solutions Denmark A/S Denmark CSC Airline Solutions Norway AS Norway CSC Airline Solutions Sweden AB Sweden CSC Arabia Ltd. Saudi Arabia CSC Applied Technologies LLC Delaware CSC Australia Finance Pty Limited Australia CSC Australia Pty. Limited Australia CSC Business Systems Limited United Kingdom CSC Computer Sciences Argentina S.R.L. Argentina CSC Computer Sciences B.V. Netherlands CSC Computer Sciences Colombia Ltda. Colombia CSC Computer Sciences Consulting Austria GmbH Austria CSC Computer Sciences Corporation Chile Limitada Chile CSC Computer Sciences Corporation (Costa Rica), S.A. Costa Rica CSC Computer Sciences do Brasil Ltda. Brazil CSC Computer Sciences Finland OY Finland CSC Computer Sciences HK Limited Hong Kong CSC Computer Sciences Ireland Limited Ireland CSC Computer Sciences Italia S.p.A. Italy CSC Computer Sciences Japan Co., Ltd Japan CSC Computer Sciences Korea YH Korea CSC Computer Sciences Limited United Kingdom CSC Computer Sciences Nicaragua, Sociedad Anomia Nicaragua CSC Computer Sciences Peru S.R.L. Peru COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of March30, 2007 Name Jurisdiction of Organization CSC Computer Sciences Polska Sp. zO.O Poland CSC Computer Sciences (Portugal) Lda Portugal CSC Computer Sciences Pte Limited Singapore CSC Computer Sciences, S. de R.L. de C.V. Mexico CSC Computer Sciences S.A. Luxembourg CSC Computer Sciences S.A.S. France CSC Computer Sciences Sdn Bhd Malaysia CSC Computer Sciences (South Africa)(Pty) Limited South Africa CSC Computer Sciences spol. s.r.o. Slovakia CSC Computer Sciences s.r.o. Czech Republic CSC Computer Sciences Taiwan Limited Taiwan CSC Computer Sciences (Thailand) Limited Thailand CSC Computer Sciences VOF/SNC (Partnership) Belgium CSC Consular Services Inc. Nevada CSC Consulting Group A/S Denmark CSC Consulting, Inc. Massachusetts CSC Corporation Limited United Kingdom CSC Credit Services, Inc. Texas CSC Cybertek Corporation Texas CSC Danmark A/S Denmark CSC Datalab A/S Denmark CSC Deutschland Akademie GmbH Germany CSC Deutschland Services GmbH Germany CSC Deutschland Solutions GmbH Germany CSC Enterprises (Partnership) Delaware CSC Financial GmbH Germany CSC Financial Services (Pty) Limited South Africa CSC Financial Services S.A.S. France CSC Financial Services Software Solutions Austria GmbH Austria CSC Financial Solutions Limited United Kingdom CSC FSG Limited United Kingdom CSC Hungary Information Technology Services Kft Hungary CSC Information Systems Limited United Kingdom CSC Information Systems LLC Delaware CSC International Systems Management Inc. Nevada CSC Italia Srl Italy CSC Japan, Ltd. Delaware CSC Logic, Inc. Texas CSC Logic/MSA L.L.P. Texas CSC Managed Services Inc. Nevada CSC New Zealand Limited New Zealand CSC ProduktSystems GmbH Germany CSC Property UK Limited United Kingdom CSC Retail Services, LLC Nevada CSC S.A.S. France COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of March30, 2007 Name Jurisdiction of Organization CSC Scandihealth A/S Denmark CSC Services Management Ireland Limited Ireland CSC Services No.1 Limited United Kingdom CSC Services No.2 Limited United Kingdom CSC Solutions Norge AS Norway CSC Sverige AB Sweden CSC Switzerland GmbH Switzerland CSC Systems& Solutions LLC Delaware CSC Technologies Deutschland GmbH Germany CSC Technology (Beijing) Co., Ltd. The People’s Republic of China Datatrac Information Services, Inc. Texas Dekru B.V. Netherlands DynCorp Delaware DynCorp of Colorado, Inc. Delaware DynKePRO L.L.C. Delaware DynMcDermott Petroleum Operations Company Louisiana DynMeridian Corporation Virginia DynPort Vaccine Company LLC Virginia ELM Computer Technologies Limited Hong Kong Experteam S.A./N.V. Belgium Express Profits Development Limited British Virgin Islands Express Returns Limited British Virgin Islands Express Success Limited British Virgin Islands Everlasting Properties Limited British Virgin Islands Federal Support Solutions, LLC Nevada Grand Global Insurance Ltd. Bermuda Grupo CSC Computer Sciences de Mexico S.A. de C.V. Mexico Guangzhou Automated System Limited The People’s Republic of China Hanford Mission Support Company LLC Nevada Innovative Banking Solutions AG Germany ITS Medical Systems LLC Virginia Merrill Lynch CICG, Limited Partnership Delaware Merrill Lynch Partnership Holdings, LLC Delaware Mississippi Space Services (Partnership) Mississippi Mynd Asia Pacific Pty Limited Australia Mynd Corporation South Carolina Mynd International, Ltd. Delaware Mynd Partners f/k/a Legalgard Partners, L.P. Pennsylvania Mynd Partners, L.P. f/k/a Cybertek Solutions, L.P. Texas Paxus Australia Pty. Limited Australia Paxus Financial R&D Pty. Limited Australia PT Cita Simas Artha Indonesia PT. CSC Computer Sciences Indonesia Supreme Esteem Limited Hong Kong Space Coast Launch Services LLC Nevada Taiwan Automated Systems Limited Taiwan Test& Experimentation Services Co. Texas The Eagle Alliance (Partnership) Maryland Tianjin CSA Computer Sciences Technology Company Ltd. The People’s Republic of China Welkin Associates, Ltd Virginia
